Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 08 December 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-3 and 5-14 are currently pending and have been examined.
Claim 1 has been amended.
Claims 1-3 and 5-14 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 11 September 2015 claiming benefit to Provisional Application 62/271,771.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-3 and 5-14 are drawn to a method, which is a statutory category of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for electing a treatment for a patient based on a group of patients falling within a predetermined distance of a similarity map of data elements in part performing the steps of [having records] each record including (i) a first plurality of data elements of a first data group regarding at least one medical condition and treatment of its respective patient and (ii) a second plurality of data elements of a second data group, using a structured ontology as a structure of interconnected terms that influence treatment decision making, wherein each data element in the second plurality corresponds to an additional medical condition of the respective patient that has been inferred from data elements in the first plurality of data elements, wherein the second plurality of data units comprises patient information not appearing in a medical record; receiving (i) a context for treating an untreated patient and (ii) a record of the untreated patient; identifying a group of patients, wherein each patient in the group received treatment in the same context as the untreated patient; applying the inference definitions to the first plurality of data elements for the record to derive interconnected terms of the structured ontology that are stored as the second plurality of data elements of the second data group; generating a similarity map that minimizes the variance of data elements of the second plurality among the group of identified patients; determining similarity distances between the untreated patient and each patient in the group by applying the similarity map to data elements from the record of the untreated patient against data elements for each patient in the group; selecting patients from the group that are within a predetermined similarity distance of the untreated patient; and identifying a treatment from the treatments received by the selected patients to recommend to the untreated patient. These steps amount to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(A) citing the abstract idea grouping for mathematical concepts for mathematical relationships). Additionally, these steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(1) citing the abstract idea grouping for mental processes on a generic computer).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recite a database and a server system having a processor programmed to obtain data elements. The specification defines the database, server system, and processor as generic computer components in a typical system’s architecture (Detailed Description on p. 6 lines 13-26). The use of a database with a server system having a processor programmed to obtain data elements, in this case to store patient records and apply the algorithm of the claimed invention respectively, only recites the database, server system, and processor as a tools to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a 7general-purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 1 recites storing, in a database via a server system having a processor programmed to obtain data elements, records for patients.  The limitation is only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claim 1 recites retrieving, by the server system having a processor programmed to obtain data elements, inference definition from storage. The limitations only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a database and a server system having a processor programmed to obtain data elements.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data and the computer and data processing devices to apply the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claim 1 recites storing, in a database via a server system having a processor programmed to obtain data elements, records for patients. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 1 recites retrieving, by the server system having a processor programmed to obtain data elements, inference definition from storage. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3). 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2-3 and 5-14 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claim 1, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1-3 and 5-14 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites wherein the second plurality of data units comprises patient information not appearing in a medical record without further recitation of what particular medical record to which the claim is limited. The medical record may be (1) the medical record of the patient for whom the treatment is being selected; (2) the medical record of any one of the plurality of patients stored in the database; (3) the medical record of any one of the second plurality of patients; (4) any medical record of any patient; etc. Therefore, the metes and bounds of a medical record  in which the patient information may not appear in is indefinite. Examiner will interpret the claim to read on any information that is not present in the medical record of the patient for whom treatment is being selected. 
Furthermore, claim 1 recites the limitation "the second plurality of data units" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the data units to be the second data group.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 11, and 12 rejected under 35 U.S.C. 103 as being unpatentable over by Oleynik (US Patent App No 2015/0161,331)[hereinafter Oleynik] in view of McNair et al. (US Patent App No 2017/0124269)[hereinafter McNair]. 
As per claim 1, Oleynik discloses the following limitations:
a method of selecting a treatment for a patient based on a group of patients falling within a predetermined distance of a similarity map of data elements, the method comprising is taught in the Detailed Description in ¶ 0060 (teaching on a system for determining a patient treatment plan based on a similarity map of clinical elements);
storing, in a database via a server system having a processor programmed to obtain data elements is taught in the Detailed Description in ¶ 0069-71 and ¶ 0094 (teaching on a server with a database wherein the server has a processor capable of obtaining and storing objective medical data from remote electronic medical records);
records for patients, each record including is taught in the Detailed Description in ¶ 0071 and ¶ 0094 (teaching on storing a database of the new patient's medical elements in a patient template data structure);
(i) a first plurality of data elements of a first group regarding at least one medical condition and treatment of its respective patient and  is taught in the Detailed Description in ¶ 0071 and ¶ 0094 (teaching on the new patient records including a first set of data elements pertaining the medical condition data and the corresponding treatment);
wherein each data element in the second plurality corresponds to an additional medical condition of the respective patient that has been inferred from data elements in the first plurality of data elements is taught in the Detailed Description in ¶ 0071 and ¶ 0094 (teaching on the new patient records including data elements pertaining the medical condition data);
receiving, by the server system having a processor programmed to obtain data elements, (i) a context for treating an untreated patient and (ii) a record of the untreated patient is taught in the Detailed Description in ¶ 0073 and in the Figures at fig. 3A reference character 88 (teaching on receiving the context for the new patient and the patient record);
identifying, by the server system having a processor programmed to obtain data elements, a group of patients, wherein each patient in the group received treatment in the same context as the untreated patient is taught in the Detailed Description in ¶ 0070, ¶ 0128, and in the Figures at fig. 10 reference character 232 (teaching on storing a database of past patient records and utilizing records for the same context of the new patient);
generating, by the server system having a processor programmed to obtain data elements, a similarity map that minimizes the variance of data elements of the second plurality among the group of identified patients is taught in the Detailed Description in ¶ 0072-73 (teaching on generating past patient subgroups (treated as the second plurality of data elements) that have similar data elements as the new patient wherein the subgroups are determined by minimizing the variance within the subgroups (here this is done by optimizing characteristic similarity in the patient template));
determining, by the server system having a processor programmed to obtain data elements, similarity distances between the untreated patient and each patient in the group by applying the similarity map to data elements from the record of the untreated patient against data elements for each patient in the group is taught in the Detailed Description in ¶ 0072-74, ¶ 0045, ¶ 0113-115, and ¶ 0129 (teaching on the modeling system iterating through the subgroups wherein each subgroup is ranked until a closest match can be determined (treated as synonymous with determining a "similarity distance" between the subgroup of past patient and new patient data wherein "similarity distance" is interpreted to mean the number of matched (+ distance) v. unmatched (- distance) data field vales));
selecting, by the server system having a processor programmed to obtain data elements, patients from the group that are within a predetermined similarity distance of the untreated patient; and  is taught in the Detailed Description in ¶ 0110, ¶ 0076, and in the Claims at claim 4 (teaching on the modeling system iterating through predetermined subgroup levels (distances) so that the final best matched subgroup meets the predetermined similarity attributes or the larger subgroup has less than p<0.05 than the smaller group wherein the larger group's data will be used); -AND-
identifying, by the server system having a processor programmed to obtain data elements, a treatment from the treatments received by the selected patients to recommend to the untreated patient is taught in the Detailed Description in ¶ 0113, ¶ 0076, ¶ 0051, and in the Figures at fig. 3B (teaching on the system identifying the best treatment for the new patient by utilizing the model based on the received subgroup of best matched past patient outcomes).
Oleynik fails to teach the following limitations of claim 1; McNair, however, does disclose:
(ii) a second plurality of data elements of a second data group, using a structured ontology as a structure of interconnected terms that influence treatment decision making is taught in the Detailed Description in ¶ 0056, ¶ 0089-90, ¶ 0098, and in the Figures at fig. 3A (teaching on a second data group with a plurality of data elements from a disparate source forming a structured/contextual ontology of interconnected terms used to determine patient treatment options);
wherein the second plurality of data units comprises patient information not appearing in a medical record is taught in the Detailed Description in ¶ 0056, ¶ 0089-90, ¶ 0098, and in the Figures at fig. 3A (teaching on the second data group comprising patient information not codified/already present (treated as synonymous to appearing) in the new/target patient's medical record); -AND-
retrieving, by the server system having a processor programmed to obtain data elements, inference definitions from storage; applying, by the server system having a processor programmed to obtain data elements, the inference definitions to the first plurality of data elements for the record to derive interconnected terms of the structured ontology that are stored as the second plurality of data elements of the second data group is taught in the Detailed Description in ¶ 0025, 0094-95, ¶ 0102, ¶ 0133, and in the Figures at fig. 3A (teaching on utilizing (and therefore necessarily retrieving from a server) determined medical inference concepts (treated as synonymous to definitions) to create  structured/contextual ontology of interconnected terms concept map to interpret the new patient records).
One having ordinary skill in the art at the time the invention was filed would combine the patient subgrouping and comparison system to determine a new patient treatment options of Oleynik with the structured ontological created from a secondary group of patient data for determining medical inference concepts in new patient data sets for determining new patient treatment options of McNair with the motivation of “discovering and incorporating into decision Support services new ontologies” for improved care plans and pathways (McNair in the Summary in ¶ 0004).
As per claim 2, the combination of Oleynik and McNair discloses all of the limitations of claim 1. Oleynik also discloses the following:
the method of claim 1, wherein storing the records for patients comprises: storing the first plurality of data elements for the record of the patient, the first plurality of data elements including conditions about the patient, observations about the patient, test results about the patient, clinical findings of the patient, obtained imaging about the patient, pathological findings of the patient, prior diagnosis, planned diagnostic interventions, prior therapeutic interventions, planned therapeutic interventions, morbidities, side effects of administered therapies, name of an expert physician, name of a hospital, or any combination thereof is taught in the Figures at Fig 25 A-M, Fig 26 A-S, Fig. 27 A-M, and in the Detailed Description in ¶ 0101 (teaching on storing patient information including clinical findings, pathology results, additional diagnosis, morbidities/complications, allergies, genetic information, medical history, hospital and physician location (wherein the system can direct patient's to treatment at the facility and provider with the best outcomes), etc.. ).
As per claim 3, the combination of Oleynik and McNair discloses all of the limitations of claim 1. Oleynik also discloses the following:
the method of claim 1, wherein storing the records for patients comprises: storing, for the record of the patient, the second plurality of data elements as (i) logical combinations of terms using Boolean operators, (ii) nested hierarchies, or (iii) directed acyclical graphs is taught in the Detailed Description in ¶ 0071 and in the Figures at Fig 25 A-M (teaching on the value/order of the patient template parameters being combinations of Boolean operators or nested hierarchies (mild, moderate, severe)).
As per claim 5, the combination of Oleynik and McNair discloses all of the limitations of claim 1. Oleynik also discloses the following:
the method of claim 1, wherein receiving the context for treating an untreated patient comprises: receiving a clinical diagnosis, an objective for treatment, a procedural timing, or any combination thereof is taught in the Detailed Description in ¶ 0056, ¶ 0059, and ¶ 0062 (teaching on the objective of the treatment is to improve a patient's quality of life during the treatment course, control, and cure the patient).
As per claim 6, the combination of Oleynik and McNair discloses all of the limitations of claim 5. Oleynik also discloses the following:
the method of claim 5, wherein the objective for treatment is curative, control, or palliative is taught in the Detailed Description in ¶ 0056, ¶ 0059, and ¶ 0062 (teaching on the objective of the treatment is to improve a patient's quality of life during the treatment course, control, and cure the patient).
As per claim 8, the combination of Oleynik and McNair discloses all of the limitations of claim 1. Oleynik also discloses the following:
the method of claim 1, wherein identifying the group of patients comprises: identifying, by the server system, a group of patients, wherein each patient in the group has a same value for a data element in a respective record of the patient is taught in the Detailed Description in ¶ 0113 (teaching on the subgroup of patients having the same value for a data element as the new patient).
As per claim 11, the combination of Oleynik and McNair discloses all of the limitations of claim 1. Oleynik also discloses the following:
the method of claim 1, wherein generating the similarity map comprises: identifying, by the server system, a set of data elements to use in the similarity map by performing relevant component analysis on data elements for the group of patients to learn non-linear similarities between data elements is taught in the Detailed Description in ¶ 0114-115 (teaching on utilizing a non-linear approach (here sum of squared differences) to determining the element distances and therefore creating non-binary based relationships between elements).
As per claim 12, the combination of Oleynik and McNair discloses all of the limitations of claim 1. Oleynik also discloses the following:
the method of claim 1, wherein generating the similarity map comprises: generating a locus of the group of patients, the locus representing average values across data elements for the group is taught in the Detailed Description in ¶ 0078-80 (teaching on utilizing an average values across a data element for a group (here blood glucose)); -AND-
and summing a function of distances between the locus and each patient in the group of patients is taught in the Detailed Description in ¶ 0078-80 (teaching on summing the distances between the averages to reduce the subgroup by differences).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Oleynik (US Patent App No 2015/0161,331)[hereinafter Oleynik] in view of McNair et al. (US Patent App No 2017/0124269)[hereinafter McNair] in further view of Friedlander et al. (US Patent No 8,930,223)[hereinafter Friedlander]. 
As per claim 9, the combination of Oleynik and McNair discloses all of the limitations of claim 8. Oleynik and McNair fail to teach the following; Friedlander, however, does disclose:
the method of claim 8, wherein each patient in the group received a treatment recommendation from the same expert is taught in the Detailed Description in col 3 lines 46-58 (teaching on each patient within the subgroup being treated at the same expert facility).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system utilizing similar patient data of Oleynik and McNair with the grouping of patients’ for the similarity analysis by expert provider of  Friedlander with the motivation of “optimiz[ing], according to cost, time (speed), and trust (reliability), a determination as to whether a particular patient is a member of a particular patient readmission cohort” (Friedlander in the Detailed Description in col 10 lines 53-56).
As per claim 13, the combination of Oleynik and McNair discloses all of the limitations of claim 1. Oleynik and McNair fail to teach the following; Friedlander, however, does disclose:
the method of claim 1, wherein identifying the treatment from the treatments received by the selected patients to recommend to the untreated patient comprises: selecting the treatment most common among the selected patients is taught in the Detailed Description in col 7 lines 23-45 (teaching on the treatment assigned to the new patient is the most common treatment from the subgroup of patients).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system utilizing similar patient data of Oleynik and McNair with the grouping of patients’ for the similarity analysis by expert provider of Friedlander with the motivation of improving outcomes for the new patient compared to the historical patients (Friedlander in the Detailed Description in col 10 lines 13-24).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Oleynik (US Patent App No 2015/0161,331)[hereinafter Oleynik] in view of McNair et al. (US Patent App No 2017/0124269)[hereinafter McNair] in further view of Cavanagh et al. (US Patent App No 2011/0217,270)[hereinafter Cavanagh]. 
As per claim 7, the combination of Oleynik and McNair discloses all of the limitations of claim 5. Oleynik and McNair fail to teach the following; Cavanagh, however, does disclose:
the method of claim 5, wherein the procedural timing for treatment is primary, adjuvant, or neoadjuvant is taught in the Detailed Description in ¶ 0108 (teaching on treatment timing being primary, adjuvant, or neoadjuvant).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system utilizing similar patient data of Oleynik and McNair with providing wherein the procedural timing for treatment is primary, adjuvant, or neoadjuvant of Cavanagh with the motivation of providing therapeutic methods for treating  illness in multiple stages (Cavanagh in the Summary in ¶ 0028).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Oleynik (US Patent App No 2015/0161,331)[hereinafter Oleynik] in view of McNair et al. (US Patent App No 2017/0124269)[hereinafter McNair] in further view of Nolan (WIPO App No 2015/062897)[hereinafter Nolan]. 
As per claim 10, the combination of Oleynik and McNair discloses all of the limitations of claim 8. Oleynik and McNair fail to teach the following; Nolan, however, does disclose:
the method of claim 8, wherein identifying the group of patients comprises: constraining, by the server system, the group of patients to patients with values of additional data elements in common until a number of patients in the group reaches a minimum size is taught in the Detailed Description on p. 22 lines 23-26, p. 23 lines 28-31, and p. 24 lines 12-33 (teaching on further constraining subgroups of comparative patient populations until the patient size reaching a determined minimum size).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system utilizing similar patient data of Oleynik and McNair with a minimum subgroup size of Nolan because the combination would cause “the validity and significance of the determined cohort may be increased” (Nolan in the Detailed Description on p. 11 lines 6-7).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Oleynik (US Patent App No 2015/0161,331)[hereinafter Oleynik] in view of McNair et al. (US Patent App No 2017/0124269)[hereinafter McNair]  in view of Svensson et al. (US Patent App No 2011/0092,552)[hereinafter Svensson]. 
As per claim 14, the combination of Oleynik and McNair discloses all of the limitations of claim 1. Oleynik and McNair fail to teach the following; Svensson, however, does disclose:
the method of claim 1, wherein identifying the treatment from the treatments received by the selected patients to recommend to the untreated patient comprises: selecting the treatment at random among the treatments received by the selected patients is taught in the Detailed Description in ¶ 0049 (teaching on randomly selecting a treatment for a patient for a subgroup of potential treatment options).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system utilizing similar patient data of Oleynik and McNair with using a random treatment from the available treatment options of the subgroup with the motivation of evaluating the efficacy of the different treatment options (Svensson in the Background in ¶ 0018).

Response to Arguments
Applicant's arguments filed 08 December 2021 with respect to 35 USC § 101 have been fully considered but they are not persuasive. First Applicant asserts under Step 2A Prong 1 that as the sever system is specifically programmed to obtain ontological data, the claim is directed to a non-generic computer system. Examiner disagrees. Under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (Prong 1) the abstract idea of the claim and (Prong 2) additional elements of the claim amounting to a practical application. If Applicant wishes to assert that the claims do not contain an abstract idea, Examiner suggests explaining what limitations Examiner has incorrectly identified as abstract. 
Furthermore, under Step 2A Prong 2, while the structured ontology may be derived from complex relationships extracted from several medical ontologies acquired from an entire global network of medical ontologies, no such complexity is presently claimed. Furthermore, there is no evidence in the Specification to support that statement that a generic computer is incapable of processing said ontologies (as noted in the Final Rejection mailed 06/08/2021 citing the Disclosure’s Detailed Description on p. 6 lines 13-26). Examiner notes that if a non-generic computer is required to operate the invention, the specification fails to disclose the necessary hardware to meet the written description requirement; the disclosure would fail to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Examiner notes that the use of a structured ontology for selecting an appropriate treatment for a untreated patient using a server specially programmed to obtain ontological data and draw inferences from the obtained data still amounts to the use of electronic means for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016) where the electronic implementation of human activity was not adequate to overcome Step 2A Prong 1).  
Applicant asserts that under Step 2B the use of a server system specifically programmed to obtain ontological data and draw inferences from the obtained data is not a generic computer system and is significantly more than a generic computer system. Examiner disagrees as per the discussion above. There is no evidence provided that the server is not a well understood, routine, and conventional computer device operating to apply the abstract idea to a computer environment. 
Applicant's arguments filed 08 December 2021 with respect to 35 USC § 103 have been fully considered but they are not persuasive. Applicant asserts that neither Oleynik nor McNair suggest or disclose a structured ontology wherein the data elements are structured, interconnected terms that convey simple and higher-level concepts present in any given record. Examiner disagrees. First, if Applicant wishes to state that the prior art fails to teach on certain aspects of the claimed invention, Applicant should rely on the claim language to describe said limitations – the provided description of the ontology Applicant wishes to distinguish from the prior art does not appear in said manner within the claims. Second, McNair, as cited above, teaches on the structured ontology wherein a set of concepts and categories in a subject area or domain shows their properties and the relations between them. McNair teaches on data element’s relationships, whether simple or “higher-level”, between on another. Examiner does not find Applicant’s mere statement that that McNair only teaches on contextual ontology patentable different than the claimed invention. Finally, note that Applicant's arguments may fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McMurray et al., Ontological modeling of electronic health information exchange,  56 J of Biomedical Informatics 169-178 (August 2015) (see for an example of utilizing a federated network of electronic health records to create a central structured ontology of medical concepts); 
Meystre et al., Extracting Information from Textual Documents in the Electronic Health Record: A Review of Recent Research, 17(01) Yerb Med Inform 128-144 (2008) teaching on selective extraction of medical data from health records utilizing natural language processing to create an ontology driven, machine learning model for medical decision support. 
Wang and Tansel, Composite Ontology-Based Medical Diagnosis Decision Support System Framework, 13(2) Communications of the IIMA 43-52 (2013)(see for an example of utilizing structured ontology semantics analysis for clinical language classification in machine learning).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626